Opinion by
Porter, J.,
No express words are necessary in a, will to appoint an exee*162utor. The appointment may be made by necessary implication. Where the testator commits to any person or persons the rights, powers and duties which are commonly and properly exercised by and imposed upon an executor, the person so designated will thereby be as effectively appointed executor as though he had been expressly named as such. The inquiry in this case is whether the person or persons named in the will of Lizzie L. Hayes were charged with the duties and given the powers incident to the office of executors. The first duty imposed is to have the body of the decedent buried. This is not a duty necessarily imposed upon the next of kin, but rather upon the executor, and the cost thereof is given by the law the status of a preferred claim on the funds held by the executor. The second duty imposed is to arrange for the care of the grave of the decedent. This also is properly chargeable to the estate of the decedent and a duty of an executor. It cannot be seriously contended that the two obligations named were intended to be imposed upon J. Channon or C. B. Taylor to be discharged at their personal cost. Therefore, part at least of the duty of the administration of the estate is lodged in them. The true construction of the document has in our opinion been found by the court below. The direction to take care of the grave may be regarded as a parenthetical clause. Then follows the direction, plainly to be carried out by the parties above named, to make the payment of the legacies. This construction is fortified by the final clause of the will, which indicates that the next of kin of the decedent are not those near to her or those to whom she desires to intrust the settlement of her estate. Her brother, the present appellant, receives under the terms of the will but a paltry bequest. The will clearly indicates that she prefers to intrust the settlement of her estate to those named in the will, rather than to her next of kin.
There is nothing in the appointment of the two persons, J. Channon or C. B. Taylor, which would render it void for uncertainty. The appointment is palpably in the alternative.
The assignments of error are dismissed and the decree of the court below affirmed.